In this court the city of Blackwell appeals, under provisions of section 6, ch. 147, Session Laws of 1915. The record shows that Henry Burgett was convicted in the police court of the city of Blackwell upon a complaint purporting to charge a violation of Ordinance No. 210 of said city by using indecent language, and he was sentenced to pay a fine of $20 and $12.90 costs, from which judgment he appealed to the county court of Kay county.
The record shows that upon the trial of the case the city of Blackwell introduced as a witness one H.L. Moore, who was duly sworn as required by law, and after his name, address, and business were inquired about the defendant objected to the introduction of any further evidence, on the ground that the complaint was insufficient to charge an offense under said Ordinance No. 210, which objection was sustained. Thereupon the plaintiff offered to amend the complaint by striking out certain clauses and adding others.
The defendant's objection to the proposed amendments was sustained by the court. Thereupon the court discharged the jury and dismissed the case. The record fails to disclose what particular question is reserved by the city, and no brief has been filed for plaintiff in error. However, we are of the opinion that the police court of said city was *Page 683 
without jurisdiction to render the original judgment and sentence appealed from. See Ex parte Johnson, 13 Okla. Crim. 30,161 P. 1097.
It follows that the appeal should be, and the same is hereby, dismissed.